Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: A method comprising: receiving, by a wireless device, one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation; a first offset parameter for uplink control information (UCI) transmission via the periodic resource allocation; and a plurality of second offset parameters for UCI transmission via a dynamic grant; transmitting a first UCI via a number of the first uplink resources, wherein the number of the first uplink resources is determined based on the first offset parameter; receiving, by the wireless device, a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel; and an offset indicator value indicating one of the plurality of second offset parameters; and transmitting a second UCI via a number of the second uplink resources, wherein the number of the second uplink resources is determined based on the offset indicator value.  


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the one or more radio resource control messages further indicate a periodicity parameter for the periodic resource allocation; and the first uplink resources are determined based on the periodicity parameter.  

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the first UCI comprises one or more first hybrid automatic repeat request (HARQ) feedback information; and the second UCI comprises one or more second HARQ feedback information.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the first UCI or the second UCI are multiplexed in the uplink data channel.  

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the first uplink resources correspond to a plurality of configured grants.  

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the downlink control information indicates a numerology of the uplink data channel.  

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the first UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.  

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the first UCI are multiplexed in the uplink data channel by puncturing the uplink data channel.  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the second UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.  

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,873,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite: the second UCI are multiplexed in the uplink data channel by puncturing the uplink data channel.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No.: US 20140286255 A1) in view of Harada et al. (Pub. No.: US 20190116489 A1), hereafter respectively referred to as Nam and Harada.  
	In regard to Claim 1, Nam teaches A method comprising: a first offset parameter (set of βoffsetPUSCH values for the first subframe, Para. 136) for uplink control information (UCI) transmission (when the UE is allowed to transmit a first type and a second type of PUSCH in different subframes, the channel estimation accuracy for UCI decoding varies over those two different types of PUSCH decoding.  To cope with this UCI decoding accuracy issues, it is proposed to be able to configure two sets of beta offsets for the UE.  Para. 139, FIG. 7) via the periodic resource allocation (subframe n, Para. 133, FIG. 7).  
Nam teaches a plurality of second offset parameters for UCI transmission (set of βoffsetPUSCH values for the second subframe, Para. 136).  
Nam teaches transmitting a first UCI via a number of the first uplink resources, wherein the number of the first uplink resources is determined based on the first offset parameter (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114).  
Nam teaches an offset indicator value indicating one of the plurality of second offset parameters (For each of the first and the second types of PUSCH, βoffsetPUSCH values are defined for single codeword PUSCH transmission.  The first and the second types are respectively indexed by x, x=1 and 2.  For x=2, the following parameters are configured.  Single codeword PUSCH transmission offsets shall be configured to values with the higher layer signaled indexes Ioffset,xHARQ-ACK.  Para. 140, FIG. 7).  
Nam teaches transmitting a second UCI via a number of the second uplink resources, wherein the number of the second uplink resources is determined based on the offset indicator value (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114 and 136).  
Nam fails to teach receiving, by a wireless device, one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation; a plurality of second offset parameters for UCI transmission via a dynamic grant; receiving, by the wireless device, a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel.  
Harada teaches receiving, by a wireless device, one or more radio resource control messages indicating: first uplink resources, of an uplink data channel (transmission timing based on the first UL grant illustrated in FIG. 10, Para. 150), for a periodic resource allocation (UCIs (A/Ns) that are retained for transmission, Para. 148, FIG. 10).  
Harada teaches a plurality of second offset parameters for UCI transmission via a dynamic grant (UCI retention operation in UCI transmission mode 3.  UCIs (A/Ns) that are transmitted based on UL grants, Para. 148, FIG. 10.  A/N1 to A/N4 are retained as UCIs that can be transmitted, Para. 150, FIG. 10).  [the examiner notes that FIG. 10 of Harada shows grant information associated with varying resources over time, including grant information within a first retention period (Y) configured to 6 ms, and grant information after the first retention period, and this is substantively the same as a “dynamic grant” of Claim 1].  
Harada teaches receiving, by the wireless device, a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel (at the transmission timing based on the second UL grant illustrated in FIG. 10, A/N4 to A/N6 are retained, Para. 150, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Nam since Harada provides a technique that controls transmission of uplink control information in the carriers based on the PUCCH cell configuration information (see Harada, Para. 12), which can be introduced into the system of Nam to ensure grant information properly indicates the necessary resources for uplink information transmissions.  


In regard to Claim 11, Nam teaches A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (receive path 300 in SS 116, Para. 34, FIGS. 1-3), cause the wireless device to: a first offset parameter (set of βoffsetPUSCH values for the first subframe, Para. 136) for uplink control information (UCI) transmission (when the UE is allowed to transmit a first type and a second type of PUSCH in different subframes, the channel estimation accuracy for UCI decoding varies over those two different types of PUSCH decoding.  To cope with this UCI decoding accuracy issues, it is proposed to be able to configure two sets of beta offsets for the UE.  Para. 139, FIG. 7) via the periodic resource allocation (subframe n, Para. 133, FIG. 7).  
Nam teaches a plurality of second offset parameters for UCI transmission (set of βoffsetPUSCH values for the second subframe, Para. 136).  
Nam teaches transmit a first UCI via a number of the first uplink resources, wherein the number of the first uplink resources is determined based on the first offset parameter (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114).  
Nam teaches an offset indicator value indicating one of the plurality of second offset parameters (For each of the first and the second types of PUSCH, βoffsetPUSCH values are defined for single codeword PUSCH transmission.  The first and the second types are respectively indexed by x, x=1 and 2.  For x=2, the following parameters are configured.  Single codeword PUSCH transmission offsets shall be configured to values with the higher layer signaled indexes Ioffset,xHARQ-ACK.  Para. 140, FIG. 7).  
Nam teaches transmit a second UCI via a number of the second uplink resources, wherein the number of the second uplink resources is determined based on the offset indicator value (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114 and 136).  
Nam fails to teach receive one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation; a plurality of second offset parameters for UCI transmission via a dynamic grant; receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel.  
Harada teaches receive one or more radio resource control messages indicating: first uplink resources, of an uplink data channel (transmission timing based on the first UL grant illustrated in FIG. 10, Para. 150), for a periodic resource allocation (UCIs (A/Ns) that are retained for transmission, Para. 148, FIG. 10).  
Harada teaches a plurality of second offset parameters for UCI transmission via a dynamic grant (UCI retention operation in UCI transmission mode 3.  UCIs (A/Ns) that are transmitted based on UL grants, Para. 148, FIG. 10.  A/N1 to A/N4 are retained as UCIs that can be transmitted, Para. 150, FIG. 10).  [the examiner notes that FIG. 10 of Harada shows grant information associated with varying resources over time, including grant information within a first retention period (Y) configured to 6 ms, and grant information after the first retention period, and this is substantively the same as a “dynamic grant” of Claim 11].  
Harada teaches receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel (at the transmission timing based on the second UL grant illustrated in FIG. 10, A/N4 to A/N6 are retained, Para. 150, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Nam since Harada provides a technique that controls transmission of uplink control information in the carriers based on the PUCCH cell configuration information (see Harada, Para. 12), which can be introduced into the system of Nam to ensure grant information properly indicates the necessary resources for uplink information transmissions.  


In regard to Claim 20, Nam teaches A system comprising: a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors (transmit path 200 in BS 102, Para. 33, FIGS. 1-3), cause the base station to: a first offset parameter (set of βoffsetPUSCH values for the first subframe, Para. 136) for uplink control information (UCI) transmission (when the UE is allowed to transmit a first type and a second type of PUSCH in different subframes, the channel estimation accuracy for UCI decoding varies over those two different types of PUSCH decoding.  To cope with this UCI decoding accuracy issues, it is proposed to be able to configure two sets of beta offsets for the UE.  Para. 139, FIG. 7) via the periodic resource allocation (subframe n, Para. 133, FIG. 7).  
Nam teaches a plurality of second offset parameters for UCI transmission (set of βoffsetPUSCH values for the second subframe, Para. 136).  
Nam teaches a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors (SS 116, Para. 34, FIGS. 1-3), cause the wireless device to: transmit a first UCI via a number of the first uplink resources, wherein the number of the first uplink resources is determined based on the first offset parameter (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114).  
Nam teaches an offset indicator value indicating one of the plurality of second offset parameters (For each of the first and the second types of PUSCH, βoffsetPUSCH values are defined for single codeword PUSCH transmission.  The first and the second types are respectively indexed by x, x=1 and 2.  For x=2, the following parameters are configured.  Single codeword PUSCH transmission offsets shall be configured to values with the higher layer signaled indexes Ioffset,xHARQ-ACK.  Para. 140, FIG. 7).  
Nam teaches transmit a second UCI via a number of the second uplink resources, wherein the number of the second uplink resources is determined based on the offset indicator value (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114 and 136).  
Nam fails to teach transmit one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation; and a plurality of second offset parameters for UCI transmission via a dynamic grant; receive the one or more radio resource control messages; receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel.  
Harada teaches transmit one or more radio resource control messages indicating: first uplink resources, of an uplink data channel (transmission timing based on the first UL grant illustrated in FIG. 10, Para. 150), for a periodic resource allocation (UCIs (A/Ns) that are retained for transmission, Para. 148, FIG. 10).  
Harada teaches a plurality of second offset parameters for UCI transmission via a dynamic grant (UCI retention operation in UCI transmission mode 3.  UCIs (A/Ns) that are transmitted based on UL grants, Para. 148, FIG. 10.  A/N1 to A/N4 are retained as UCIs that can be transmitted, Para. 150, FIG. 10).  [the examiner notes that FIG. 10 of Harada shows grant information associated with varying resources over time, including grant information within a first retention period (Y) configured to 6 ms, and grant information after the first retention period, and this is substantively the same as a “dynamic grant” of Claim 1].  
Harada teaches receive the one or more radio resource control messages (transmission timing based on the first UL grant illustrated in FIG. 10, Para. 150).  
Harada teaches receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel (at the transmission timing based on the second UL grant illustrated in FIG. 10, A/N4 to A/N6 are retained, Para. 150, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Nam since Harada provides a technique that controls transmission of uplink control information in the carriers based on the PUCCH cell configuration information (see Harada, Para. 12), which can be introduced into the system of Nam to ensure grant information properly indicates the necessary resources for uplink information transmissions.  


Claim(s) 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Harada, and further in of Qi et al. (Pub. No.: US 20090103561 A1), hereafter referred to as Qi.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Nam in view of Harada teaches the periodic resource allocation.  
Nam fails to teach the one or more radio resource control messages further indicate a periodicity parameter for the periodic resource allocation; and the first uplink resources are determined based on the periodicity parameter.  
Qi teaches the one or more radio resource control messages further indicate a periodicity parameter for the periodic resource allocation; and the first uplink resources are determined based on the periodicity parameter (the HARQ channel for a frame n+kxcycle is defined as channel (k mod M)+c; where c has a valid value as a HARQ channel number, and c<M, M is a total number of used HARQ channels, cycle is a periodicity parameter of the data packets, Para. 144).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for utilizing a periodicity parameter, which can be introduced into the system of Nam in view of Harada to ensure transmissions are properly conducted in appropriate resources based on period information related to resource usage.  

In regard to Claim 3, as presented in the rejection of Claim 1, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI comprises one or more first hybrid automatic repeat request (HARQ) feedback information; and the second UCI comprises one or more second HARQ feedback information.  
Qi teaches the first UCI comprises one or more first hybrid automatic repeat request (HARQ) feedback information; and the second UCI comprises one or more second HARQ feedback information (FIG. 8 for showing an example of the ACK bitmap of the UL HARQ. The first part of the ACK region is allocated for normal HARQ ACK feedbacks, and the second part of the ACK region is allocated for the first HARQ transmission of cyclically allocated bursts.  Para. 104, FIGS. 7-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiple HARQ feedbacks, which can be introduced into the system of Nam in view of Harada to enhance compensation against transmission errors and to promote complete transfer of intended data.  

In regard to Claim 4, as presented in the rejection of Claim 1, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI or the second UCI are multiplexed in the uplink data channel.  
Qi teaches the first UCI or the second UCI are multiplexed in the uplink data channel (an OFDMA UL-MAP extended-2 IE for the uplink, Para. 108).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiplexing uplink transmissions, which can be introduced into the system of Nam in view of Harada to ensure resource-efficient transmissions of feedback.  

In regard to Claim 12, as presented in the rejection of Claim 11, Nam in view of Harada teaches the periodic resource allocation.  
Nam fails to teach the one or more radio resource control messages further indicate a periodicity parameter for the periodic resource allocation; and the first uplink resources are determined based on the periodicity parameter.  
Qi teaches the one or more radio resource control messages further indicate a periodicity parameter for the periodic resource allocation; and the first uplink resources are determined based on the periodicity parameter (the HARQ channel for a frame n+kxcycle is defined as channel (k mod M)+c; where c has a valid value as a HARQ channel number, and c<M, M is a total number of used HARQ channels, cycle is a periodicity parameter of the data packets, Para. 144).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for utilizing a periodicity parameter, which can be introduced into the system of Nam in view of Harada to ensure transmissions are properly conducted in appropriate resources based on period information related to resource usage.  

In regard to Claim 13, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI comprises one or more first hybrid automatic repeat request (HARQ) feedback information; and the second UCI comprises one or more second HARQ feedback information.  
Qi teaches the first UCI comprises one or more first hybrid automatic repeat request (HARQ) feedback information; and the second UCI comprises one or more second HARQ feedback information (FIG. 8 for showing an example of the ACK bitmap of the UL HARQ. The first part of the ACK region is allocated for normal HARQ ACK feedbacks, and the second part of the ACK region is allocated for the first HARQ transmission of cyclically allocated bursts.  Para. 104, FIGS. 7-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiple HARQ feedbacks, which can be introduced into the system of Nam in view of Harada to enhance compensation against transmission errors and to promote complete transfer of intended data.  

In regard to Claim 14, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI or the second UCI are multiplexed in the uplink data channel.  
Qi teaches the first UCI or the second UCI are multiplexed in the uplink data channel (an OFDMA UL-MAP extended-2 IE for the uplink, Para. 108).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiplexing uplink transmissions, which can be introduced into the system of Nam in view of Harada to ensure resource-efficient transmissions of feedback.  


Claim(s) 5-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Harada, and further in of Takeda et al. (Pub. No.: US 20180241518 A1), hereafter referred to as Takeda.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Nam in view of Harada teaches the first uplink resources.  
Nam fails to teach the first uplink resources correspond to a plurality of configured grants.  
Takeda teaches the first uplink resources correspond to a plurality of configured grants (SRSs for a maximum of eight user terminals are code-division multiplexed, Para. 29, FIG. 1B.  eSRS and the PUSCH are transmitted in the same PRB, the user terminal receives, from the radio base station, an L1/L2 control signal (e.g., a UL grant) that allocates (grants) a PUSCH, Para. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for utilizing grants, which can be introduced into the system of Nam in view of Harada to ensure wireless devices are sufficiently informed of which resources are given for uplink transmissions.  

In regard to Claim 6, as presented in the rejection of Claim 1, Nam in view of Harada teaches the downlink control information.  
Nam fails to teach the downlink control information indicates a numerology of the uplink data channel.  
Takeda teaches the downlink control information indicates a numerology of the uplink data channel (the number of allocations of the uplink reference signal, Para. 35.  FIG. 5A shows 2-bit trigger information, Para. 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for information related to numbering of allocations, which can be introduced into the system of Nam in view of Harada to communicate information that indicates number values for managing signals transmitted across wireless resources.  

In regard to Claim 7, as presented in the rejection of Claim 1, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.
Takeda teaches the first UCI are multiplexed in the uplink data channel by rate matching the uplink data channel (in the case of rate-matching the PUSCH, the user terminal encodes the uplink data at a predetermined code rate, Para. 51, FIG. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for rate-matching, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 8, as presented in the rejection of Claim 1, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI are multiplexed in the uplink data channel by puncturing the uplink data channel.  
Takeda teaches the first UCI are multiplexed in the uplink data channel by puncturing the uplink data channel (the user terminal punctures the PUSCH, and punctures the encoding bit sequence, Para. 51, FIG. 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for puncturing signals, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 9, as presented in the rejection of Claim 1, Nam in view of Harada teaches the second UCI.  
Nam fails to teach the second UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.
Takeda teaches the second UCI are multiplexed in the uplink data channel by rate matching the uplink data channel (in the case of rate-matching the PUSCH, the user terminal encodes the uplink data at a predetermined code rate, Para. 51, FIG. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for rate-matching, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 10, as presented in the rejection of Claim 1, Nam in view of Harada teaches the second UCI.  
Nam fails to teach the second UCI are multiplexed in the uplink data channel by puncturing the uplink data channel.  
Takeda teaches the second UCI are multiplexed in the uplink data channel by puncturing the uplink data channel (the user terminal punctures the PUSCH, and punctures the encoding bit sequence, Para. 51, FIG. 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for puncturing signals, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 15, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first uplink resources.  
Nam fails to teach the first uplink resources correspond to a plurality of configured grants.  
Takeda teaches the first uplink resources correspond to a plurality of configured grants (SRSs for a maximum of eight user terminals are code-division multiplexed, Para. 29, FIG. 1B.  eSRS and the PUSCH are transmitted in the same PRB, the user terminal receives, from the radio base station, an L1/L2 control signal (e.g., a UL grant) that allocates (grants) a PUSCH, Para. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for utilizing grants, which can be introduced into the system of Nam in view of Harada to ensure wireless devices are sufficiently informed of which resources are given for uplink transmissions.  

In regard to Claim 16, as presented in the rejection of Claim 11, Nam in view of Harada teaches the downlink control information.  
Nam fails to teach the downlink control information indicates a numerology of the uplink data channel.  
Takeda teaches the downlink control information indicates a numerology of the uplink data channel (the number of allocations of the uplink reference signal, Para. 35.  FIG. 5A shows 2-bit trigger information, Para. 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for information related to numbering of allocations, which can be introduced into the system of Nam in view of Harada to communicate information that indicates number values for managing signals transmitted across wireless resources.  

In regard to Claim 17, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.
Takeda teaches the first UCI are multiplexed in the uplink data channel by rate matching the uplink data channel (in the case of rate-matching the PUSCH, the user terminal encodes the uplink data at a predetermined code rate, Para. 51, FIG. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for rate-matching, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 18, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI are multiplexed in the uplink data channel by puncturing the uplink data channel.  
Takeda teaches the first UCI are multiplexed in the uplink data channel by puncturing the uplink data channel (the user terminal punctures the PUSCH, and punctures the encoding bit sequence, Para. 51, FIG. 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for puncturing signals, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 19, as presented in the rejection of Claim 11, Nam in view of Harada teaches the second UCI.  
Nam fails to teach the second UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.
Takeda teaches the second UCI are multiplexed in the uplink data channel by rate matching the uplink data channel (in the case of rate-matching the PUSCH, the user terminal encodes the uplink data at a predetermined code rate, Para. 51, FIG. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for rate-matching, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-13-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477